ALPINE SMALL CAP FUND A SERIES OF ALPINE SERIES TRUST SUPPLEMENT DATED NOVEMBER 25, 2014 TO THE PROSPECTUS DATED FEBRUARY 28, 2014 Effective November 25, 2014, the following language replaces the section of the Prospectus titled “Management – Portfolio Managers”: Portfolio Manager Mr. Michael T. Smith, Portfolio Manager of the Adviser, is the portfolio manager primarily responsible for the investment decisions of the Fund. Effective November 25, 2014, the following language replaces the applicable disclosure of the section of the Prospectus titled “Management of the Funds – Portfolio Managers”: Portfolio Manager Global Consumer CAP International Income & Growth Emerging Markets Infrastructure Foundation Dividend Financial Services Small Cap Transformations Accelerating Dividend Michael T. Smith ** ** Portfolio Manager * * * All references to Mr. Peter Belton in the Prospectus are hereby removed. Please retain this Supplement for future reference.
